DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant Elects Group I claims without traverse
Claims 8-14 are canceled.
Claims 1-7 and 15-20 are pending and have been examined.
This action is in reply to the papers filed on 01/20/2021.  
Amendment
The present Office Action is based upon the original patent application filed on 07/01/2019 as modified by the amendment filed on 01/20/2021.
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7 and 15-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method for business capacity utilization.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-7 and 15-20 recite a method and, therefore, are directed to the statutory class of a process.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 15: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
15. A business capacity utilization method that is operable to fill excess capacity during periods of availability thereof comprising the steps of:

No additional elements are positively claimed.
providing a website, said website offering a graphical interface for utilization of the business capacity utilization method; 
This limitation includes the step of providing a website, said website offering a graphical interface for utilization of the business capacity utilization method. 
But for the graphical interface, this limitation is directed to displaying, receiving, and transmitting known information in order to facilitate a method for business capacity utilization which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
providing a website, said website offering a graphical interface
downloading a software application, wherein a business or a client will download the software application onto a computing device, wherein the software application operates on the computing device to execute the business capacity utilization method;

This limitation includes the step of downloading a software application, wherein a business or a client will download the software application onto a computing device, wherein the software application operates on the computing device to execute the business capacity utilization method.  
But for the computing device, this limitation is directed to downloading or storing known information in order to facilitate a method for business capacity utilization which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
download the software application onto a computing device
registering a plurality of businesses, wherein an operator of the method will register a plurality of businesses, and wherein during registration of the plurality of businesses the operator will collect information about the plurality of businesses; 
This limitation includes the step of registering a plurality of businesses, wherein an operator of the method will register a plurality of businesses, and wherein during registration of the plurality of businesses the operator will collect information about the plurality of businesses. 
No additional elements are positively claimed.
This limitation is directed to collecting known information about a business in order to facilitate a method for business capacity utilization which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
enrolling a plurality of clients, wherein the operator will solicit and enroll a plurality of clients that are interested in purchasing products or services from the plurality of businesses; 
This limitation includes the step of enrolling a plurality of clients, wherein the operator will solicit and enroll a plurality of clients that are interested in purchasing products or services from the plurality of businesses. 
No additional elements are positively claimed.
This limitation is directed to enrolling a client in order to facilitate a method for business capacity utilization which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
providing a confirmation of enrollment, wherein the operator will provide an electronic notification to clients upon enrollment; 
This limitation includes the step of providing a confirmation of enrollment, wherein the operator will provide an electronic notification to clients upon enrollment. 
No additional elements are positively claimed.
This limitation is directed to providing notification of a confirmation (e.g., communicating) in order to facilitate a method for business capacity utilization which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
reviewing available products or services, wherein clients will review products or services provided by businesses having an account; 
This limitation includes the step of reviewing available products or services, wherein clients will review products or services provided by businesses having an account. 
No additional elements are positively claimed.
This limitation is directed to reviewing known information in order to facilitate a method for business capacity utilization which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
establishing a preferred business list, wherein clients will establish a preferred business list, wherein the preferred business list contains a list of businesses from which the clients desire to purchase a product or service; 
This limitation includes the step of establishing a preferred business list, wherein clients will establish a preferred business list, wherein the preferred business list contains a list of businesses from which the clients desire to purchase a product or service. 
No additional elements are positively claimed.
This limitation is directed to organizing known information in order to facilitate a method for business capacity utilization which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
providing a capacity calendar, wherein each business provides a capacity calendar that is visible to all clients having an account; 
This limitation includes the step of providing a capacity calendar, wherein each business provides a capacity calendar that is visible to all clients having an account. 
No additional elements are positively claimed.
This limitation is directed to displaying known information in order to facilitate a method for business capacity utilization which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
identifying an excess capacity for a business, wherein a business having an account will recognize excess capacity for a product or service; 
This limitation includes the step of identifying an excess capacity for a business, wherein a business having an account will recognize excess capacity for a product or service. 
No additional elements are positively claimed.
This limitation is directed to identifying known information (e.g., excess capacity) in order to facilitate a method for business capacity utilization which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
posting availability of excess capacity for a business, wherein the business will provide notification of availability to clients; 
This limitation includes the step of posting availability of excess capacity for a business, wherein the business will provide notification of availability to clients.
No additional elements are positively claimed.
This limitation is directed to displaying and/or communicating known information in order to facilitate a method for business capacity utilization which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
receiving a match notification, wherein a client receives a notification that a business offering a product or service fulfilling the requirements of the client is available; 
This limitation includes the step of receiving a match notification, wherein a client receives a notification that a business offering a product or service fulfilling the requirements of the client is available.
No additional elements are positively claimed.
This limitation is directed to receiving and transmitting known information in order to facilitate a method for business capacity utilization which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
accepting the excess capacity, wherein a client will receive notification of availability and enter acceptance thereof; and 
This limitation includes the step of accepting the excess capacity, wherein a client will receive notification of availability and enter acceptance thereof. 
No additional elements are positively claimed.
This limitation is directed to communicating acceptance of an agreement in order to facilitate a method for business capacity utilization which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
reconciling the capacity calendar, wherein the capacity calendar is reconciled to be updated with either excess capacity availability or quantity of a service or product available; 
This limitation includes the step of reconciling the capacity calendar, wherein the capacity calendar is reconciled to be updated with either excess capacity availability or quantity of a service or product available. 
No additional elements are positively claimed.
This limitation is directed to updating information on a calendar in order to facilitate a method for business capacity utilization which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
delivering the product or service, wherein the product or service purchased is delivered by the business, wherein the delivery of the product or service is executed at a physical location for the business wherein the client has traversed to the physical location of the business; and 
This limitation includes the step of delivering the product or service, wherein the product or service purchased is delivered by the business, wherein the delivery of the product or service is executed at a physical location for the business wherein the client has traversed to the physical location of the business. 
No additional elements are positively claimed.
This limitation is directed to delivering a product or service in order to facilitate a method for business capacity utilization which may be categorized as any of the following:
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
receiving feedback from the client, wherein the operator solicits and records feedback about the product or service purchased. 
This limitation includes the step of receiving feedback from the client, wherein the operator solicits and records feedback about the product or service purchased. 
No additional elements are positively claimed.
This limitation is directed to receiving and transmitting information (e.g., communicating feedback) in order to facilitate a method for business capacity utilization which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as processing, displaying, and outputting data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to process and display data. Paragraphs 0021 of the Specification refers to conventional computing equipment, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed computer collects, communicates, and displays data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent method claim 1 also contains the identified abstract ideas, with the same generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-7 and 16-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims enrolling clients, reviewing products and services, establishing a list, identifying an excess capacity, etc… Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing a method for business capacity utilization. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over: Pazmany et al. 2010/0057584; in view of Gottlieb et al. 2004/0107110; in further view of Nagar et al. US 8,738,414; in even further view of Yob 2014/0281869.
Regarding Claim 15. Pazmany et al. 2010/0057584 teaches A business capacity utilization method that is operable to fill excess capacity during periods of availability thereof (Pazmany et al. 2010/0057584 [0014 – liquidating salvage and excess goods] It is therefore an object of the invention to achieve a more efficient method for liquidating salvage, excess and returned or damaged goods.) comprising the steps of: providing a website, said website offering a graphical interface for utilization of the business capacity utilization method (Pazmany et al. 2010/0057584 [Fig. 1; 0043 – buyer interface and network interpreted as a website offering a graphical interface] In the exemplary embodiment, buyer terminals B1-Bn are coupled by a buyer interface 40 to the network 14. Likewise seller terminals S1-Sn are coupled to the network 14 via a seller interface 42 as shown.); downloading a software application, wherein a business or a client will download the software application onto a computing device (Pazmany et al. 2010/0057584 [Fig. 1] [0042 – architecture of an exemplary salvage liquidation system] FIG. 1 illustrates the architecture of an exemplary salvage liquidation system 10. A suitably programmed central processing unit in the form of a server 12 is coupled to a network 14 for carrying data and communications signals. The server 12 has a storage device 16 for storing computer readable media in the form of executable programs 18 for operating the system and a data base 20 for organizing relevant information regarding the buyers, the sellers and the goods. The server has a plurality of modules including an auto match module 22 for matching buyers with available goods; an auto ship module 24 for effecting shipment of selected goods to selected buyers; and an auto pay module 28 for achieving automatic invoice generation, presentation and payment to conclude the transaction. [0043 – networked interfaces] In the exemplary embodiment, buyer terminals B1-Bn are coupled by a buyer interface 40 to the network 14. Likewise seller terminals S1-Sn are coupled to the network 14 via a seller interface 42 as shown.), wherein the software application operates on the computing device to execute the business capacity utilization method (Pazmany et al. 2010/0057584 [Fig. 1; 0042 – executable programs for operating the system] FIG. 1 illustrates the architecture of an exemplary salvage liquidation system 10. A suitably programmed central processing unit in the form of a server 12 is coupled to a network 14 for carrying data and communications signals. The server 12 has a storage device 16 for storing computer readable media in the form of executable programs 18 for operating the system and a data base 20 for organizing relevant information regarding the buyers, the sellers and the goods. The server has a plurality of modules including an auto match module 22 for matching buyers with available goods; an auto ship module 24 for effecting shipment of selected goods to selected buyers; and an auto pay module 28 for achieving automatic invoice generation, presentation and payment to conclude the transaction.); registering a plurality of businesses, wherein an operator of the method will register a plurality of businesses, and wherein during registration of the plurality of businesses the operator will collect information about the plurality of businesses (Pazmany et al. 2010/0057584 [0021 – potential buyers are pre-qualified interpreted as registering a plurality of businesses…] According to the invention, the potential buyers are pre-qualified as to what categories or classes of goods they will agree to accept; the amount of such goods they will agree to accept; credit worthiness of the buyer; and other criteria which may affect what will be sold to the various buyers. [0052 - Buyers are individuals or companies who have registered on the system to receive goods] Information regarding buyers is used to qualify the eligibility of buyers to receive goods. Buyers are are individuals or companies who have registered on the system to receive goods. Buyers self register on-line via network. FIGS. 4a-4c show screen shots of information fields solicited when the buyer logs on to the system.); enrolling a plurality of clients, wherein the operator will solicit and enroll a plurality of clients that are interested in purchasing products or services from the plurality of businesses (Pazmany et al. 2010/0057584 [0090 – enrollment type features – log into system and provide required information…] In a like manner, any buyer interested to buy salvage products may log into the system and after being prompted to provide the required information may participate. The buyer may browse the data and bid on products. The system then selects the buyer with the highest bid, provided the buyer is otherwise eligible. For example the bid may be the highes, but the buyer may be in default and thus not eligible, or the buyer may be in an ineligible geographic region. However, if the buyer is eligible, the goods are auto shipped, and auto billed); providing a confirmation of enrollment, wherein the operator will provide an electronic notification to clients upon enrollment (Pazmany et al. 2010/0057584 [0054 – registration process… confirms acceptance] During the registration the buyer may be required to fill in the detailed billing information including the complete name of the buyer, complete address along with the city, state, country and postal code details, and phone or fax number. Further the interface also asks whether the billing address and the shipping address will be same for that particular buyer or not. Once the buyer fill in these details and confirms acceptance of the terms and conditions of the system, a buyer account is created which includes a buyer ID and password for doing business on the system.); reviewing available products or services, wherein clients will review products or services provided by businesses having an account (Pazmany et al. 2010/0057584 [0051 – product and goods are categorized] The products may be categorized based on the facility where the goods are located or by the seller's name or both. As shown in FIG. 3a, products located at various locations are shown by quantity and kind (categories). FIG. 3b shows goods located a particular facility identified in FIG. 3a, are further categorized by kind, price, amount and aging. The products may fall into any of a variety of categories such as cosmetics, apparel, domestics, furniture, electronics, housewares, building materials or the like. The database also has information regarding the amounts of available goods in pallet units. There can be a separate entries or fields specifying new arrivals, number of pallets, age of Inventory, standard recovery rates and standard unit costs for each product category in that particular facility. [0053] The buyer using the interface available through a network registers into the system in order to participate in auto match. Typical, but not exclusive, of the requested information is identification data, product preferences, exclusions, approved locations for shipment of goods, banking information and the like. Other requested information provides a broad base of data which allows the system to finely distinguish buyer qualifications and preferences. This allows for better optimization of matching decisions. Buyer registration data can be updated and modified by the buyer by simply logging onto the system and entering changes.); establishing a preferred business list, wherein clients will establish a preferred business list, wherein the preferred business list contains a list of businesses from which the clients desire to purchase a product or service (Pazmany et al. 2010/0057584 [0030 – buyer preferences interpreted as preferred business list] Data is stored in a variety of formats to allow for more efficient current analysis of the process and to enable the liquidator to view historical information to spot trends and make changes in the allocations to improve system efficiency. Historical information can be analyzed to analyze and possibly reprioritize buyer preferences over time. [0041] Certain underlying criteria or rules govern the allocation of goods. Such criteria may be related to the status of the buyers. Other criteria or rules may be related to things like the condition of the goods, or geographic conditions, or shipping conditions. Generally, criteria or rules are related to some subject, e.g. the buyer, the seller, the goods, transportation, geography and the like. Whatever rules or criteria are used determines the disposition of the goods in various circumstances. The system is sufficiently flexible to allow for different conditions to be evaluated for maximum efficiency. Sometimes efficiency gives way to buyer or seller preferences which may be instituted for business or marketing reasons. [0053 - preferences] The buyer using the interface available through a network registers into the system in order to participate in auto match. Typical, but not exclusive, of the requested information is identification data, product preferences, exclusions, approved locations for shipment of goods, banking information and the like. Other requested information provides a broad base of data which allows the system to finely distinguish buyer qualifications and preferences. This allows for better optimization of matching decisions. Buyer registration data can be updated and modified by the buyer by simply logging onto the system and entering changes. [0059 – preferences, pre-conditions, and lists] The auto match system is based on the buyer's preferences and buyer pre-conditions. The auto match module 22 identifies goods for sale and generates a list of potential eligible buyers for the identified goods. A first set of rules or conditions is used to make a list of eligible buyers from the universe of available buyers in the database. The first set of rules may include factors that are significant to the system operator in deciding the eligibility of the buyers. The eligibility of buyers can be made dependent upon factors related to the buying capacity, credibility, buying frequency, or the like. Auto match screen shots are shown in FIGS. 5-7.);
Pazmany et al. 2010/0057584 may not expressly disclose the following features, however, Gottlieb et al. 2004/0107110 teaches providing a capacity calendar, wherein each business provides a capacity calendar that is visible to all clients having an account (Gottlieb et al. 2004/0107110 [0019 – capacity calendar] In the example shown in FIG. 1, the collection of transport orders 120 includes three transport orders, a transport order A (122), B (126), and C (128). Each transport order specifies pickup activities 123 and delivery activities 124 to be carried out by a single vehicle. The pickup activities 123 identify goods to be transported and one or more pickup locations, such as factories or warehouses, where the goods can be picked up by the vehicle. Each pickup location can have a capacity calendar (not shown) that describes capacity for providing goods at the pickup location as a function of time. For example, the capacity calendar can specify time windows corresponding to the open hours at the pickup location, such as a storehouse. The capacity calendar can also characterize capacity limits at the pickup location, for example, number of docks, parking places, or machines and workers available for loading.);
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Pazmany et al. 2010/0057584 to include the capacity calendar features as taught by Gottlieb et al. 2004/0107110. One of ordinary skill in the art would have been motivated to do so in order to communicate excess capacity in a manner convenient to all interested parties which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Pazmany et al. 2010/0057584 further teaches identifying an excess capacity for a business, wherein a business having an account will recognize excess capacity for a product or service (Pazmany et al. 2010/0057584 [0039 – excess and salvage] The invention relates to a method and a system for liquidating excess production, returns, out of season and salvaged goods, generally referred to as salvage. In particular, the invention pertains to automating the process of salvage liquidation for improving efficiency and increasing recovery. This is achieved by reducing handling and transaction costs associated with salvage liquidation. [0048 – retailers and manufacturers interested in liquidating excess inventory or salvage] Sellers are usually retailers or manufacturers who are interested in liquidating excess inventory or salvage. A seller may be anyone of a variety of businesses having goods for sale. For example, large chains having nationwide retail sales outlets like Target, Sears and WallMart stores need to have a way to control inventory fluctuations and to dispose of unwanted merchandise. Manufacturers of goods likewise need a system to dispose of unsold production, returned goods and seconds. The system manager posts each seller's details of the goods to be liquidated. Thus, information regarding goods for sale is made available for automatic matching and shipment to qualified buyers. In an alternative embodiment, the seller can post the details directly, or the seller can communicate to the system manager a data file for posting which can be manually entered or automatically input.); posting availability of excess capacity for a business, wherein the business will provide notification of availability to clients (Pazmany et al. 2010/0057584 [0048 – system manager posts details of goods to be liquidated] Sellers are usually retailers or manufacturers who are interested in liquidating excess inventory or salvage. A seller may be anyone of a variety of businesses having goods for sale. For example, large chains having nationwide retail sales outlets like Target, Sears and WallMart stores need to have a way to control inventory fluctuations and to dispose of unwanted merchandise. Manufacturers of goods likewise need a system to dispose of unsold production, returned goods and seconds. The system manager posts each seller's details of the goods to be liquidated. Thus, information regarding goods for sale is made available for automatic matching and shipment to qualified buyers. In an alternative embodiment, the seller can post the details directly, or the seller can communicate to the system manager a data file for posting which can be manually entered or automatically input.); receiving a match notification, wherein a client receives a notification that a business offering a product or service fulfilling the requirements of the client is available (Pazmany et al. 2010/0057584 [0082 – matching and communicating interpreted as match notification] When an auto match is determined, a pre-computed order summary is created by the auto -match subsystem and may be sent to each of the potential buyers automatically via e-mail. If the buyer is interested in the shipment, the buyer responds with an affirmative indication, if not, then a negative indication. No response within a defined timeframe is assumed to be a negative indication. [0019 - matching] According to the invention, there has been provided a method for effecting electronic commerce via a network. The method includes identifying one or more products to be sold; identifying a set of potential buyers for said products based on first set or rules or criteria; matching one or more of the identified products with at least one of the potential buyers based on a second set of rules or criteria; and shipping the matched goods to the buyer. [FIGS. 4a-4c; 0037] FIGS. 4a-4c are screen shots showing information fields requested in a buyer registration form for enabling automated matching of buyers with available goods. [FIGS. 5-7; 0038] FIGS. 5-7 are screen shots showing exemplary auto -matches of salvage goods with eligible buyers); accepting the excess capacity, wherein a client will receive notification of availability and enter acceptance thereof (Pazmany et al. 2010/0057584 [0021 - acceptance] According to the invention, the potential buyers are pre-qualified as to what categories or classes of goods they will agree to accept; the amount of such goods they will agree to accept; credit worthiness of the buyer; and other criteria which may affect what will be sold to the various buyers. [0022] Such buyers may be thus categorized in a hierarchy or order of priority for receiving goods. For example, if one buyer is willing to accept goods in truckload lots including a wide variety of categories, and another is willing to accept goods in lesser amounts or in more restricted categories, the first buyer will be a preferred buyer and goods will be automatically matched with such buyer first, so that the truck load is more quickly assembled. [0054 – confirms acceptance] During the registration the buyer may be required to fill in the detailed billing information including the complete name of the buyer, complete address along with the city, state, country and postal code details, and phone or fax number. Further the interface also asks whether the billing address and the shipping address will be same for that particular buyer or not. Once the buyer fill in these details and confirms acceptance of the terms and conditions of the system, a buyer account is created which includes a buyer ID and password for doing business on the system. [0086] In this connection, in an alternative embodiment, the buyer may simply receive a notice that certain goods are being shipped. In this embodiment, the buyer has previously agreed to accept what ever is shipped which conforms to buyer selected criteria resident in the database. In this situation shipment occurs automatically on a pre selected schedule or whenever a load unit is complete. Presentation of invoices and payment are completely automatic, thus further expediting payment, disposition of the goods and conclusion of the transaction.); and
Pazmany et al. 2010/0057584 may not expressly disclose the following features, however, Nagar et al. US 8,738,414 teaches reconciling the capacity calendar, wherein the capacity calendar is reconciled to be updated with either excess capacity availability or quantity of a service or product available (Nagar et al. US 8,738,414 [Claim 7 – updating capacity calendar] 7. The method of claim 1, further comprising inventory tracking and, the inventory being defined as a set of asset items, or items that belong to a program or project, and being represented by a child node in the hierarchy under the node of the owning program or project, the method comprising the steps of: dividing the inventory into different categories and tracking the categories separately; assigning activities in parallel or serially in a user-specified sequenced order to each item of the inventory; smart scheduling of each item/activity pair in the appropriate capacity based calendar of the required resources, each time unit slot in the calendar displaying, in visual format, information of the maximum capacity, the number of units already allocated and the remaining units available for scheduling, updating automatically this information to reflect the allocation of the units requested for the new item/activity pair and the actual time unit used in the scheduling, enabling each scheduled item/activity pair to track and monitor the progress of the execution of the requested activity, allowing interactive and collaborative updating of the tracking information related to the activity; supporting interactive collaboration and the use of assist and business functions with the pertinent information localized at the invoking source; providing summarized information that includes progress, warning flags that enable hyper-link access to the source of the information; and enabling condition and threshold based triggering of actions across nodes, assist/business functions, and external systems.); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Pazmany et al. 2010/0057584 to include the updating features as taught by Nagar et al. US 8,738,414. One of ordinary skill in the art would have been motivated to do so in order to maintain an updated and current calendar for the benefit and convenience of all interested parties which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Pazmany et al. 2010/0057584 further teaches delivering the product or service, wherein the product or service purchased is delivered by the business (Pazmany et al. 2010/0057584 [0013 – shipment of goods] The invention is directed to a method and apparatus for effecting electronic commerce via a network. According to the invention, products available for liquidation are identified. Buyers who are eligible to purchase the available goods are identified according to buyer relevant data. Selected goods are matched and prepared for shipment to the selected buyer in accordance with other relevant data. An invoice representing the selected goods is generated and forwarded to the buyer's financial institution for presentation and payment. Concurrently with shipment of the goods, the presented invoice is automatically paid by the payor directly to the seller's financial institution or payee to thereby conclude the transaction with little or no direct intervention by the sellers and the buyers.), wherein the delivery of the product or service is executed at a physical location for the business wherein the client has traversed to the physical location of the business (Pazmany et al. 2010/0057584 [0103 - transfer of goods directly from the seller location directly to the buyer location] It is also possible to effect transfer of goods directly from the seller location directly to the buyer location. In such a scenario, a truck load of televisions, for example, may be directly shipped to an outlet non-stop. In such an arrangement, the paper work occurs automatically as the goods move directly to the buyer without delay.); and
Pazmany et al. 2010/0057584 may not expressly disclose the following features, however, Yob 2014/0281869 teaches receiving feedback from the client, wherein the operator solicits and records feedback about the product or service purchased (Yob 2014/0281869 [0051 – user leaves feedback… feedback section…] One embodiment of a computer-implemented method for a user to leave feedback on an Interactive Size Table and email and charge a client using the client data purchase billing interface comprises: open the Interactive Size Table; receive a user request to access a feedback section; verify that a user purchased an item using the corresponding Interactive Size Table; grant a user permission to interact with requested feedback section; allow a user to leave feedback input on the item corresponding Interactive Size Table; store the user feedback input in the database; publish the user feedback on the feedback section of the Interactive Size Table; send a copy of the user feedback to the client user account; and charge the client user account using the client data purchase billing interface.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Pazmany et al. 2010/0057584 to include the feedback features as taught by Yob 2014/0281869. One of ordinary skill in the art would have been motivated to do so in order to provide a common means or forum for users to provide comments/feedback on the system and thereby collect valuable information useful to improve the system which should in turn improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 1. (Currently Amended) Pazmany et al. 2010/0057584 teaches A business capacity utilization method that is operable to fill excess capacity upon availability thereof (Pazmany et al. 2010/0057584 [0014 – liquidating salvage and excess goods] It is therefore an object of the invention to achieve a more efficient method for liquidating salvage, excess and returned or damaged goods.) comprising the steps of: providing a website, said website offering a graphical interface for utilization of the business capacity utilization method (Pazmany et al. 2010/0057584 [Fig. 1; 0043 – buyer interface and network interpreted as a website offering a graphical interface] In the exemplary embodiment, buyer terminals B1-Bn are coupled by a buyer interface 40 to the network 14. Likewise seller terminals S1-Sn are coupled to the network 14 via a seller interface 42 as shown.); downloading a software application, wherein a business or a client will download the software application onto a computing device (Pazmany et al. 2010/0057584 [Fig. 1] [0042 – architecture of an exemplary salvage liquidation system] FIG. 1 illustrates the architecture of an exemplary salvage liquidation system 10. A suitably programmed central processing unit in the form of a server 12 is coupled to a network 14 for carrying data and communications signals. The server 12 has a storage device 16 for storing computer readable media in the form of executable programs 18 for operating the system and a data base 20 for organizing relevant information regarding the buyers, the sellers and the goods. The server has a plurality of modules including an auto match module 22 for matching buyers with available goods; an auto ship module 24 for effecting shipment of selected goods to selected buyers; and an auto pay module 28 for achieving automatic invoice generation, presentation and payment to conclude the transaction. [0043 – networked interfaces] In the exemplary embodiment, buyer terminals B1-Bn are coupled by a buyer interface 40 to the network 14. Likewise seller terminals S1-Sn are coupled to the network 14 via a seller interface 42 as shown.); establishing an account, wherein a plurality of businesses and clients establish an account wherein the account contains information pertaining to each entity (Pazmany et al. 2010/0057584 [0054 – registration and creating an account] During the registration the buyer may be required to fill in the detailed billing information including the complete name of the buyer, complete address along with the city, state, country and postal code details, and phone or fax number. Further the interface also asks whether the billing address and the shipping address will be same for that particular buyer or not. Once the buyer fill in these details and confirms acceptance of the terms and conditions of the system, a buyer account is created which includes a buyer ID and password for doing business on the system.); reviewing available products or services, wherein at least one client will review products or services provided by businesses having an account (Pazmany et al. 2010/0057584 [0090 - buyer may browse the data and bid on products is interpreted as reviewing available products or services] In a like manner, any buyer interested to buy salvage products may log into the system and after being prompted to provide the required information may participate. The buyer may browse the data and bid on products. The system then selects the buyer with the highest bid, provided the buyer is otherwise eligible. For example the bid may be the highes, but the buyer may be in default and thus not eligible, or the buyer may be in an ineligible geographic region. However, if the buyer is eligible, the goods are auto shipped, and auto billed); establishing a preferred business list, wherein at least one client will establish a preferred business list, wherein the preferred business list contains a list of businesses from which the at least one client desires to purchase a product or service (Pazmany et al. 2010/0057584 [0030 – buyer preferences interpreted as preferred business list] Data is stored in a variety of formats to allow for more efficient current analysis of the process and to enable the liquidator to view historical information to spot trends and make changes in the allocations to improve system efficiency. Historical information can be analyzed to analyze and possibly reprioritize buyer preferences over time. [0041] Certain underlying criteria or rules govern the allocation of goods. Such criteria may be related to the status of the buyers. Other criteria or rules may be related to things like the condition of the goods, or geographic conditions, or shipping conditions. Generally, criteria or rules are related to some subject, e.g. the buyer, the seller, the goods, transportation, geography and the like. Whatever rules or criteria are used determines the disposition of the goods in various circumstances. The system is sufficiently flexible to allow for different conditions to be evaluated for maximum efficiency. Sometimes efficiency gives way to buyer or seller preferences which may be instituted for business or marketing reasons. [0053 - preferences] The buyer using the interface available through a network registers into the system in order to participate in auto match. Typical, but not exclusive, of the requested information is identification data, product preferences, exclusions, approved locations for shipment of goods, banking information and the like. Other requested information provides a broad base of data which allows the system to finely distinguish buyer qualifications and preferences. This allows for better optimization of matching decisions. Buyer registration data can be updated and modified by the buyer by simply logging onto the system and entering changes. [0059 – preferences, pre-conditions, and lists] The auto match system is based on the buyer's preferences and buyer pre-conditions. The auto match module 22 identifies goods for sale and generates a list of potential eligible buyers for the identified goods. A first set of rules or conditions is used to make a list of eligible buyers from the universe of available buyers in the database. The first set of rules may include factors that are significant to the system operator in deciding the eligibility of the buyers. The eligibility of buyers can be made dependent upon factors related to the buying capacity, credibility, buying frequency, or the like. Auto match screen shots are shown in FIGS. 5-7.);
Pazmany et al. 2010/0057584 may not expressly disclose the following features, however, Gottlieb et al. 2004/0107110 teaches providing a capacity calendar, wherein each business provides a capacity calendar that is visible to all clients having an account (Gottlieb et al. 2004/0107110 [0019 – capacity calendar] In the example shown in FIG. 1, the collection of transport orders 120 includes three transport orders, a transport order A (122), B (126), and C (128). Each transport order specifies pickup activities 123 and delivery activities 124 to be carried out by a single vehicle. The pickup activities 123 identify goods to be transported and one or more pickup locations, such as factories or warehouses, where the goods can be picked up by the vehicle. Each pickup location can have a capacity calendar (not shown) that describes capacity for providing goods at the pickup location as a function of time. For example, the capacity calendar can specify time windows corresponding to the open hours at the pickup location, such as a storehouse. The capacity calendar can also characterize capacity limits at the pickup location, for example, number of docks, parking places, or machines and workers available for loading.);
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Pazmany et al. 2010/0057584 to include the capacity calendar features as taught by Gottlieb et al. 2004/0107110. One of ordinary skill in the art would have been motivated to do so in order to communicate excess capacity in a manner convenient to all interested parties which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Pazmany et al. 2010/0057584 further teaches identifying an excess capacity for a business, wherein a business having an account will recognize excess capacity for a product or service (Pazmany et al. 2010/0057584 [0039 – excess and salvage] The invention relates to a method and a system for liquidating excess production, returns, out of season and salvaged goods, generally referred to as salvage. In particular, the invention pertains to automating the process of salvage liquidation for improving efficiency and increasing recovery. This is achieved by reducing handling and transaction costs associated with salvage liquidation. [0048 – retailers and manufacturers interested in liquidating excess inventory or salvage] Sellers are usually retailers or manufacturers who are interested in liquidating excess inventory or salvage. A seller may be anyone of a variety of businesses having goods for sale. For example, large chains having nationwide retail sales outlets like Target, Sears and WallMart stores need to have a way to control inventory fluctuations and to dispose of unwanted merchandise. Manufacturers of goods likewise need a system to dispose of unsold production, returned goods and seconds. The system manager posts each seller's details of the goods to be liquidated. Thus, information regarding goods for sale is made available for automatic matching and shipment to qualified buyers. In an alternative embodiment, the seller can post the details directly, or the seller can communicate to the system manager a data file for posting which can be manually entered or automatically input.); posting availability of excess capacity for a business, wherein the business will provide notification of availability to clients (Pazmany et al. 2010/0057584 [0048 – system manager posts details of goods to be liquidated] Sellers are usually retailers or manufacturers who are interested in liquidating excess inventory or salvage. A seller may be anyone of a variety of businesses having goods for sale. For example, large chains having nationwide retail sales outlets like Target, Sears and WallMart stores need to have a way to control inventory fluctuations and to dispose of unwanted merchandise. Manufacturers of goods likewise need a system to dispose of unsold production, returned goods and seconds. The system manager posts each seller's details of the goods to be liquidated. Thus, information regarding goods for sale is made available for automatic matching and shipment to qualified buyers. In an alternative embodiment, the seller can post the details directly, or the seller can communicate to the system manager a data file for posting which can be manually entered or automatically input.); accepting the excess capacity, wherein a client will receive the notification of availability and enter acceptance thereof (Pazmany et al. 2010/0057584 [0021 - acceptance] According to the invention, the potential buyers are pre-qualified as to what categories or classes of goods they will agree to accept; the amount of such goods they will agree to accept; credit worthiness of the buyer; and other criteria which may affect what will be sold to the various buyers. [0022] Such buyers may be thus categorized in a hierarchy or order of priority for receiving goods. For example, if one buyer is willing to accept goods in truckload lots including a wide variety of categories, and another is willing to accept goods in lesser amounts or in more restricted categories, the first buyer will be a preferred buyer and goods will be automatically matched with such buyer first, so that the truck load is more quickly assembled. [0054 – confirms acceptance] During the registration the buyer may be required to fill in the detailed billing information including the complete name of the buyer, complete address along with the city, state, country and postal code details, and phone or fax number. Further the interface also asks whether the billing address and the shipping address will be same for that particular buyer or not. Once the buyer fill in these details and confirms acceptance of the terms and conditions of the system, a buyer account is created which includes a buyer ID and password for doing business on the system. [0086] In this connection, in an alternative embodiment, the buyer may simply receive a notice that certain goods are being shipped. In this embodiment, the buyer has previously agreed to accept what ever is shipped which conforms to buyer selected criteria resident in the database. In this situation shipment occurs automatically on a pre selected schedule or whenever a load unit is complete. Presentation of invoices and payment are completely automatic, thus further expediting payment, disposition of the goods and conclusion of the transaction.); 
Pazmany et al. 2010/0057584 may not expressly disclose the following features, however, Nagar et al. US 8,738,414 teaches reconciling the capacity calendar, wherein the capacity calendar is reconciled to be updated with either excess capacity availability or quantity of a service or product available (Nagar et al. US 8,738,414 [Claim 7 – updating capacity calendar] 7. The method of claim 1, further comprising inventory tracking and, the inventory being defined as a set of asset items, or items that belong to a program or project, and being represented by a child node in the hierarchy under the node of the owning program or project, the method comprising the steps of: dividing the inventory into different categories and tracking the categories separately; assigning activities in parallel or serially in a user-specified sequenced order to each item of the inventory; smart scheduling of each item/activity pair in the appropriate capacity based calendar of the required resources, each time unit slot in the calendar displaying, in visual format, information of the maximum capacity, the number of units already allocated and the remaining units available for scheduling, updating automatically this information to reflect the allocation of the units requested for the new item/activity pair and the actual time unit used in the scheduling, enabling each scheduled item/activity pair to track and monitor the progress of the execution of the requested activity, allowing interactive and collaborative updating of the tracking information related to the activity; supporting interactive collaboration and the use of assist and business functions with the pertinent information localized at the invoking source; providing summarized information that includes progress, warning flags that enable hyper-link access to the source of the information; and enabling condition and threshold based triggering of actions across nodes, assist/business functions, and external systems.); and 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Pazmany et al. 2010/0057584 to include the updating features as taught by Nagar et al. US 8,738,414. One of ordinary skill in the art would have been motivated to do so in order to maintain an updated and current calendar for the benefit and convenience of all interested parties which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Pazmany et al. 2010/0057584 further teaches delivering a product to a client, wherein the product was delivered from excess capacity of the business and wherein the product delivered is either a service or a tangible good (Pazmany et al. 2010/0057584 [0002 – shipping salvage goods to a buyer] The present invention relates to a salvage liquidation system and a method to liquidate salvage goods efficiently. More particularly the invention relates to a system and method to auto-match buyers with salvage goods; auto -ship the salvage goods to the buyer; and to produce an invoice and effect automatic payment of the invoice from the buyers financial institution or designated payor to the sellers designated financial institution or payee. [0048 – excess inventory or salvage] Sellers are usually retailers or manufacturers who are interested in liquidating excess inventory or salvage. A seller may be anyone of a variety of businesses having goods for sale. For example, large chains having nationwide retail sales outlets like Target, Sears and WallMart stores need to have a way to control inventory fluctuations and to dispose of unwanted merchandise. Manufacturers of goods likewise need a system to dispose of unsold production, returned goods and seconds. The system manager posts each seller's details of the goods to be liquidated. Thus, information regarding goods for sale is made available for automatic matching and shipment to qualified buyers. In an alternative embodiment, the seller can post the details directly, or the seller can communicate to the system manager a data file for posting which can be manually entered or automatically input.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over: Pazmany et al. 2010/0057584; in view of Gottlieb et al. 2004/0107110; in further view of Nagar et al. US 8,738,414; in even further view of Yob 2014/0281869; in further view of Hansen et al. 2008/0059283.
Regarding Claim 2. The business capacity utilization method as recited in claim 1, and further including the step of 
Pazmany et al. 2010/0057584 may not expressly disclose the following features, however, Hansen et al. 2008/0059283 teaches specifying a timeline for the excess capacity to be available, wherein the business will restrict the availability to respond to the notification of excess capacity availability (Hansen et al. 2008/0059283 [Claim 22 – time period] 22. The method of claim 21, selecting at least one expiration of a time period, providing the communication to an alternative sales channel, providing the communication to a supplemental sales channel, excess quantity of an item within a market, changing of an accepted price of an item listed in the communication, an availability reduction in a number of items listed in the communication, discounting of an item listed in the communication, an item listed in the opportunity being discontinued, or an item listed in the communication is in a news story as the trigger event.). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Pazmany et al. 2010/0057584 to include the timeline features as taught by Hansen et al. 2008/0059283. One of ordinary skill in the art would have been motivated to do so in order to place administrative controls over excess capacity which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over: Pazmany et al. 2010/0057584; in view of Gottlieb et al. 2004/0107110; in further view of Nagar et al. US 8,738,414; in even further view of Yob 2014/0281869; in further view of Hansen et al. 2008/0059283.
Regarding Claim 3. Pazmany et al. 2010/0057584 further teaches The business capacity utilization method as recited in claim 2, and further including the step of providing a business a notification of a desired service or product, wherein a client will provide a business a notification of a need to purchase a product or service offered by the business (Pazmany et al. 2010/0057584 [0053 – buyer product preferences] The buyer using the interface available through a network registers into the system in order to participate in auto match. Typical, but not exclusive, of the requested information is identification data, product preferences, exclusions, approved locations for shipment of goods, banking information and the like. Other requested information provides a broad base of data which allows the system to finely distinguish buyer qualifications and preferences. This allows for better optimization of matching decisions. Buyer registration data can be updated and modified by the buyer by simply logging onto the system and entering changes. [0037 – request fields in buyer registration form] FIGS. 4a-4c are screen shots showing information fields requested in a buyer registration form for enabling automated matching of buyers with available goods.).
Regarding Claim 4. Pazmany et al. 2010/0057584 further teaches The business capacity utilization method as recited in claim 3, and further including the step of providing a match notification, wherein the software application provides notice to both a client and a business that a match for a desired service or product is available (Pazmany et al. 2010/0057584 [0086 - notice] In this connection, in an alternative embodiment, the buyer may simply receive a notice that certain goods are being shipped. In this embodiment, the buyer has previously agreed to accept what ever is shipped which conforms to buyer selected criteria resident in the database. In this situation shipment occurs automatically on a pre selected schedule or whenever a load unit is complete. Presentation of invoices and payment are completely automatic, thus further expediting payment, disposition of the goods and conclusion of the transaction. [0100 - notification] When a buyer reaches consensus with the liquidator the buyer arranges for payment through electronics funds transfer. The bank sends an automatic notification to the inventory regarding the receipt of payments along with the order summary. At this stage a pre-computed order summary becomes a permanent purchase order. On receiving the notification of transfer the product is automatically shipped to the buyer, and the purchase order is saved into the database for further reference.).
Regarding Claim 5. Pazmany et al. 2010/0057584 further teaches The business capacity utilization method as recited in claim 4, and further including the step of extending an invitation to at least one other client for a service or product, wherein a client who has accepted a purchase of a service or product will extend an invitation to at least one other client to participate in consumption of the product of service (Pazmany et al. 2010/0057584 [0048 – posting details of goods for sale or liquidation interpreted as extending an invitation…] Sellers are usually retailers or manufacturers who are interested in liquidating excess inventory or salvage. A seller may be anyone of a variety of businesses having goods for sale. For example, large chains having nationwide retail sales outlets like Target, Sears and WallMart stores need to have a way to control inventory fluctuations and to dispose of unwanted merchandise. Manufacturers of goods likewise need a system to dispose of unsold production, returned goods and seconds. The system manager posts each seller's details of the goods to be liquidated. Thus, information regarding goods for sale is made available for automatic matching and shipment to qualified buyers. In an alternative embodiment, the seller can post the details directly, or the seller can communicate to the system manager a data file for posting which can be manually entered or automatically input.).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over: Pazmany et al. 2010/0057584; in view of Gottlieb et al. 2004/0107110; in further view of Nagar et al. US 8,738,414; in even further view of Yob 2014/0281869; in view of Broveleit 2018/0341910.
Regarding Claim 16. The business capacity utilization method that is operable to fill excess capacity as recited in 15, and further including the step of
Pazmany et al. 2010/0057584 may not expressly disclose the following features, however, Broveleit 2018/0341910 teaches providing regulatory reporting, wherein an operator provides reporting of non-compliance to both a client and a regulatory agency (Broveleit 2018/0341910 [0069 – regulatory compliance reporting features] In aspects, the method may include receiving, by the logistics platform, regulatory compliance information associated with the transport of the commodity. This may include information indicating that particular shipments have cleared customs, duties and taxes on the transport of the commodity have been paid, or other information. In aspects, the method may include generating one or more regulatory compliance reports. For example, a report may be generated by the logistics platform that identifies all entities that have handled the transport of the commodity, and this report may be provided to a government agency as part of a regulatory compliance procedure. In aspects, copies of documents generated during regulatory compliance aspects of a transport of a commodity may be received by the logistics platform and added to the blockchain ledger of one or more entities involved in the transport of the commodity, such as entries associated with the consumer and entries associated with the party performing regulatory compliance operations.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Pazmany et al. 2010/0057584 to include the regulatory compliance reporting features as taught by Broveleit 2018/0341910. One of ordinary skill in the art would have been motivated to do so in order to provide the convenience of automating regulatory compliance reporting features which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over: Pazmany et al. 2010/0057584; in view of Gottlieb et al. 2004/0107110; in further view of Nagar et al. US 8,738,414; in even further view of Yob 2014/0281869; in view of Broveleit 2018/0341910; in further view of Vorse 2012/0197748.
Regarding Claim 17. The business capacity utilization method that is operable to fill excess capacity as recited in 16, and further including the step of 
Pazmany et al. 2010/0057584 may not expressly disclose the following features, however, Vorse 2012/0197748 teaches trading two services, wherein one of said multitude of clients trades a purchased product or service for a product or service purchased from another of said multitude of clients (Vorse 2012/0197748 [0038 – bartering excess supply interpreted as trading] At step 230, the master user 120 may search the database 132, through a specified category (e.g., books, desks, etc.) or through a general search engine provided by the administrator 130, for barterable items with excess supply or demand for barterable items by the users 105. [0068] The present invention is a highly liquid, efficient and effective barter system. The master user 120 may search the database 132 provided by the administrator 130 for barterable items with excess supply or demand. Based on the excess supply and demand, the master user 120 can buy from users 105 barterable items with excess supply and sell to users 105 from its inventory barterable items with excess demand. The system 100 items currently has no effective method to determine what barterable items it is over buying. However, with the present invention, the master user 120 can determine that the system 100 has excess supply and buy this barterable item from users 105 with virtual money or points and reduce its purchase of this barterable item with real money in future years.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Pazmany et al. 2010/0057584 to include the trading / bartering features as taught by Vorse 2012/0197748. One of ordinary skill in the art would have been motivated to do so in order to provide alternative, old, and well known forms of trade such as bartering which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).





Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over: Pazmany et al. 2010/0057584; in view of Gottlieb et al. 2004/0107110; in further view of Nagar et al. US 8,738,414; in even further view of Yob 2014/0281869; in further view of Hansen et al. 2008/0059283; in further view of Vorse 2012/0197748.
Regarding Claim 6. The business capacity utilization method as recited in claim 5, and further including the step of 
Pazmany et al. 2010/0057584 may not expressly disclose the following features, however, Vorse 2012/0197748 teaches trading two services or products, wherein two clients exchange a service or product for another (Vorse 2012/0197748 [0038 – bartering excess supply interpreted as trading] At step 230, the master user 120 may search the database 132, through a specified category (e.g., books, desks, etc.) or through a general search engine provided by the administrator 130, for barterable items with excess supply or demand for barterable items by the users 105. [0068] The present invention is a highly liquid, efficient and effective barter system. The master user 120 may search the database 132 provided by the administrator 130 for barterable items with excess supply or demand. Based on the excess supply and demand, the master user 120 can buy from users 105 barterable items with excess supply and sell to users 105 from its inventory barterable items with excess demand. The system 100 items currently has no effective method to determine what barterable items it is over buying. However, with the present invention, the master user 120 can determine that the system 100 has excess supply and buy this barterable item from users 105 with virtual money or points and reduce its purchase of this barterable item with real money in future years.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Pazmany et al. 2010/0057584 to include the trading / bartering features as taught by Vorse 2012/0197748. One of ordinary skill in the art would have been motivated to do so in order to provide alternative, old, and well known forms of trade such as bartering which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over: Pazmany et al. 2010/0057584; in view of Gottlieb et al. 2004/0107110; in further view of Nagar et al. US 8,738,414; in even further view of Yob 2014/0281869; in further view of Hansen et al. 2008/0059283; in further view of Vorse 2012/0197748; in even further view of Broveleit 2018/0341910.
Regarding Claim 7. The business capacity utilization method as recited in claim 6, and further including the step of 
Pazmany et al. 2010/0057584 may not expressly disclose the following features, however, Broveleit 2018/0341910 teaches providing regulatory reporting, wherein an operator provides reporting of non-compliance to both a client and a regulatory agency (Broveleit 2018/0341910 [0069 – regulatory compliance reporting features] In aspects, the method may include receiving, by the logistics platform, regulatory compliance information associated with the transport of the commodity. This may include information indicating that particular shipments have cleared customs, duties and taxes on the transport of the commodity have been paid, or other information. In aspects, the method may include generating one or more regulatory compliance reports. For example, a report may be generated by the logistics platform that identifies all entities that have handled the transport of the commodity, and this report may be provided to a government agency as part of a regulatory compliance procedure. In aspects, copies of documents generated during regulatory compliance aspects of a transport of a commodity may be received by the logistics platform and added to the blockchain ledger of one or more entities involved in the transport of the commodity, such as entries associated with the consumer and entries associated with the party performing regulatory compliance operations.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Pazmany et al. 2010/0057584 to include the regulatory compliance reporting features as taught by Broveleit 2018/0341910. One of ordinary skill in the art would have been motivated to do so in order to provide the convenience of automating regulatory compliance reporting features which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over: Pazmany et al. 2010/0057584; in view of Gottlieb et al. 2004/0107110; in further view of Nagar et al. US 8,738,414; in even further view of Yob 2014/0281869; in view of Broveleit 2018/0341910; in further view of Vorse 2012/0197748.
Regarding Claim 18. The business capacity utilization method that is operable to fill excess capacity as recited in 17, and further including the step of 
Pazmany et al. 2010/0057584 may not expressly disclose the following features, however, Gottlieb et al. 2004/0107110 teaches monitoring the parameters of the capacity calendar (Gottlieb et al. 2004/0107110 [0019 – capacity calendar] In the example shown in FIG. 1, the collection of transport orders 120 includes three transport orders, a transport order A (122), B (126), and C (128). Each transport order specifies pickup activities 123 and delivery activities 124 to be carried out by a single vehicle. The pickup activities 123 identify goods to be transported and one or more pickup locations, such as factories or warehouses, where the goods can be picked up by the vehicle. Each pickup location can have a capacity calendar (not shown) that describes capacity for providing goods at the pickup location as a function of time. For example, the capacity calendar can specify time windows corresponding to the open hours at the pickup location, such as a storehouse. The capacity calendar can also characterize capacity limits at the pickup location, for example, number of docks, parking places, or machines and workers available for loading.) and 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Pazmany et al. 2010/0057584 to include the capacity calendar features as taught by Gottlieb et al. 2004/0107110. One of ordinary skill in the art would have been motivated to do so in order to communicate excess capacity in a manner convenient to all interested parties which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Pazmany et al. 2010/0057584 further teaches the preferred business list for a match (Pazmany et al. 2010/0057584 [0030 – buyer preferences interpreted as preferred business list] Data is stored in a variety of formats to allow for more efficient current analysis of the process and to enable the liquidator to view historical information to spot trends and make changes in the allocations to improve system efficiency. Historical information can be analyzed to analyze and possibly reprioritize buyer preferences over time. [0041] Certain underlying criteria or rules govern the allocation of goods. Such criteria may be related to the status of the buyers. Other criteria or rules may be related to things like the condition of the goods, or geographic conditions, or shipping conditions. Generally, criteria or rules are related to some subject, e.g. the buyer, the seller, the goods, transportation, geography and the like. Whatever rules or criteria are used determines the disposition of the goods in various circumstances. The system is sufficiently flexible to allow for different conditions to be evaluated for maximum efficiency. Sometimes efficiency gives way to buyer or seller preferences which may be instituted for business or marketing reasons. [0053 - preferences] The buyer using the interface available through a network registers into the system in order to participate in auto match. Typical, but not exclusive, of the requested information is identification data, product preferences, exclusions, approved locations for shipment of goods, banking information and the like. Other requested information provides a broad base of data which allows the system to finely distinguish buyer qualifications and preferences. This allows for better optimization of matching decisions. Buyer registration data can be updated and modified by the buyer by simply logging onto the system and entering changes. [0059 – preferences, pre-conditions, and lists] The auto match system is based on the buyer's preferences and buyer pre-conditions. The auto match module 22 identifies goods for sale and generates a list of potential eligible buyers for the identified goods. A first set of rules or conditions is used to make a list of eligible buyers from the universe of available buyers in the database. The first set of rules may include factors that are significant to the system operator in deciding the eligibility of the buyers. The eligibility of buyers can be made dependent upon factors related to the buying capacity, credibility, buying frequency, or the like. Auto match screen shots are shown in FIGS. 5-7.), wherein if parameters of the capacity calendar for a business and parameters of the preferred business list match an alert is sent to the operator (Pazmany et al. 2010/0057584 [0048] Sellers are usually retailers or manufacturers who are interested in liquidating excess inventory or salvage. A seller may be anyone of a variety of businesses having goods for sale. For example, large chains having nationwide retail sales outlets like Target, Sears and WallMart stores need to have a way to control inventory fluctuations and to dispose of unwanted merchandise. Manufacturers of goods likewise need a system to dispose of unsold production, returned goods and seconds. The system manager posts each seller's details of the goods to be liquidated. Thus, information regarding goods for sale is made available for automatic matching and shipment to qualified buyers. In an alternative embodiment, the seller can post the details directly, or the seller can communicate to the system manager a data file for posting which can be manually entered or automatically input.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over: Pazmany et al. 2010/0057584; in view of Gottlieb et al. 2004/0107110; in further view of Nagar et al. US 8,738,414; in even further view of Yob 2014/0281869; in view of Broveleit 2018/0341910; in further view of Vorse 2012/0197748.
Regarding Claim 19. Pazmany et al. 2010/0057584 further teaches The business capacity utilization method that is operable to fill excess capacity as recited in 18, and further including the step of posting an advertisement, wherein the operator permits posting of an approved advertisement by a business for a specified time period (Pazmany et al. 2010/0057584 [0004 - advertising] In a typical transaction, a large retail seller such as Sears, Target, K-Mart and the like contract with a liquidator who agree to accept excess goods from the retailer. The liquidator locates one or more potential buyers and offers the goods to them. Locating the potential buyers may be done by on-line advertising, telephone communications or whatever is workable in the shortest amount of time. [0105 – time limited deals] According to the invention, liquidating goods on a just-in-time basis is prearranged. The method of the invention is sufficiently flexible so that ongoing or so called evergreen transactions can be managed over indefinite time frames. These are prearranged agreements for handling excess inventory on a regular basis, like the direct or just-in-time method, paperwork, instructions and shipping are handled automatically as the goods move. The invention is also flexible enough to be able to handle individual transactions or deals having a one off time horizon or perhaps a horizon for a definite time of some weeks or months.).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over: Pazmany et al. 2010/0057584; in view of Gottlieb et al. 2004/0107110; in further view of Nagar et al. US 8,738,414; in even further view of Yob 2014/0281869; in view of Broveleit 2018/0341910; in further view of Vorse 2012/0197748; in view of Postrel 2005/0021400.
Regarding Claim 20. The business capacity utilization method that is operable to fill excess capacity as recited in 19, and further including the step of 
Pazmany et al. 2010/0057584 may not expressly disclose the following features, however, Postrel 2005/0021400 teaches collecting rewards, wherein the clients collect rewards for each service or product purchased through utilizing the method (Postrel 2005/0021400 [0101 – bartering system] In another aspect of the invention, an electronic bartering system is implemented, wherein product manufacturers, producers, distributors, etc. can provide surplus or overstocked goods for liquidation into the chain of supply of the system and exchange then for points as described herein. This provides an inventory management and liquidation system for these manufacturers and sellers. [0075-0077 – reward points system implemented in conjunction with a trading/bartering system] [0075] The present invention allows points issuers, who originally sold reward points in their program to third parties for use as an incentive by those third parties, to repurchase or trade points at a discount, thereby reducing their liability and allowing for a trading strategy that enables points to continually be sold and repurchased. This process may be executed under a separate accounting procedure than what is otherwise used for points that are granted directly from the issuer. [0076] The method of allowing the user to redeem the accumulated reward points from one or more of a plurality of reward entities will now be described with respect to FIG. 4 and the data flow diagram of FIG. 6. The trading server system would allow users to "log in" to access the functionality provided where the user may interact with applications, forms or controls. For example, the user may view his account information by using a web browser which may automatically select or allow the user to enter the appropriate identification information and then select buttons, links or other selectable objects to navigate to the part of the system desired. In the alternative, navigation may be done automatically by the web site, and thus be transparent to the user (i.e. not directly controlled by the user). If the user does not yet have an account (step 602), then the user may be enrolled per the flow diagram of FIG. 8 (step 604) as discussed below. The user, from the user computer, makes a request to the trading server computer 20 via communications flow 102 (step 600), requesting redemption through the network 2 for either all or a portion of the pre-accumulated reward points stored for the user in one of the rewarding entities. A user's reward point account 52 is associated with each of the reward servers but is only shown in FIG. 4 connected to the airline server for sake of clarity. Communications are made by the trading server 20 to the user computer 40 via communications data flows 104. The user may interactively select rewards to be redeemed, or the system may determine which rewards are to be redeemed based on a previously defined user profile rule or other third party profile rule (such as an issuer) (step 606). The trading server computer 20 "obtains" the reward points balance information from a reward server 10, 12, 14 stored in the user's account 52 by contacting the appropriate reward server via communication flow 110 (step 608) according to the user's requirements, by using the connection parameters as defined in a database 54 on the trading server as shown in FIG. 5. In one embodiment, the trading server retrieves reward point account balance information via communications flow 114 (step 610) from the reward server for the user. In another embodiment, the trading server transfers as part of the communication 110, the requested reward points to be redeemed (step 612). The reward server computer 10 decreases the user's reward point account 52 by the requested number of reward points (step 614). The term point is used to reference any earned value that has a cash equivalent or negotiable worth as in "frequent flyer" point or mile. The reward server computer 10 conveys consideration to the trading server computer 20 where the consideration corresponds to the number of reward points decreased in the user's account 52 on the reward server 10 (step 616). For example, the consideration may be in the form of a monetary credit to an account that exists between the trading server and the reward server, that gets paid at the end of a predefined billing cycle (i.e. every month) or in real time or upon execution of a trade or redemption procedure. The trading server computer 20 increases the reward exchange account 54 associated with the user by the received number of points (step 620). The trading server computer 20 in turn, receives the consideration from the reward server computer 10 (step 618). [0077] Similar communications are made between the trading server 20 and the credit card reward server 12, as indicated by the data communications 120 made by the trading server 20 to the credit card reward server 12 and the data communications 124 made by the credit card reward server 12 to the trading server 20. Likewise, communications are made between the trading server 20 and the marketing reward server 14, as indicated by the data communications 130 made by the trading server 20 to the marketing reward server 14 and the data communications 134 made by the marketing reward server 14 to the trading server 20. In each case, the trading server 20 increases the user's reward exchange account 54 by the received number of points from the credit card reward server 12 and the marketing reward server 14, respectively. ).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Pazmany et al. 2010/0057584 to include the rewards features as taught by Postrel 2005/0021400. One of ordinary skill in the art would have been motivated to do so in order to incentivize and further monetize the excess capacity / salvage system which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
References of Note but NOT Cited
Regarding Claim 1, Pazmany et al. 2010/0057584 may not expressly disclose the following features, however, Cypher et al. 2015/0262230 teaches receiving feedback from the client, wherein the operator solicits and records feedback about the product or service purchased (Cypher et al. 2015/0262230 [0093 - feedback] The feedback module 818 is configured to obtain feedback from consumers related to items. The feedback module 818 may receive feedback information directly from individuals via the touch display screen functionality of the interactive mirror display 112 or the client device 204 of the consumer, from information entered by a sales associate on the sales associate device 120, or from the in -store actions of the individuals (e.g., if a consumer tries on an item but does not purchase it). In some embodiments, the feedback module 818 may work in conjunction with the interface module 810 to present selectable GUI elements to provide feedback related to an item. Such feedback may, for example, indicate that an item was too expensive, the item did not fit properly, or the item was not aesthetically pleasing.)
Regarding Claim 2. The business capacity utilization method as recited in claim 1, and further including the step of Pazmany et al. 2010/0057584 may not expressly disclose the following features, however, Mesaros US 8,732,018 teaches specifying a timeline for the excess capacity to be available, wherein the business will restrict the availability to respond to the notification of excess capacity availability (Mesaros US 8,732,018 [Claim 32] 32. A non-transitory computer readable storage medium having embodied thereon computer executable instructions, the instructions being executable by a processor to perform a method for: tracking a current purchasing volume associated with a live offer for a product or service provided by a first merchant; tracking an offer price; tracking a time associated with a purchase; receiving updated information related to a live offer for a similar product or service from a second merchant, wherein the updated information triggers an automatic price adjustment to the offer provided by the first merchant and the updated information includes a quantity purchased over a set period of time; verifying resource availability data associated with the first merchant, wherein the resource availability data: indicates at least one of a real time spare capacity or inventory of a product or service provided by the first merchant that is expressed numerically, and a time period associated with the spare capacity or available inventory, indicates current excess capacity or inventory of a product or service offered by the first merchant; examining a set of buyer profiles; determining at least one eligible recipient of the offer for the product or service with current excess capacity based upon the examined set of buyer profiles; and delivering an offer based upon the resource availability data, the offer provided to the at least one eligible recipient by way of a mobile device associated with the at least one suitable recipient.).
Regarding Claim 16. The business capacity utilization method that is operable to fill excess capacity as recited in 15, and further including the step of
Pazmany et al. 2010/0057584 may not expressly disclose the following features, however, Creager et al. 2016/0092885 teaches providing regulatory reporting, wherein an operator provides reporting of non-compliance to both a client and a regulatory agency (Creager et al. 2016/0092885 [0071 – compliance reporting] To perform the ITO compliance check, the TCP tool 44 may obtain the compliance requirements for the entered information by matching the entered information to the PCE data 30 and/or the PBCS data 32 (block 278). That is, the ITO compliance check may determine whether the entered information is compliant or not by comparing the entered information (e.g., TCP data 34) to the PCE data 30 and PBCS data 32 and matching whether the information meets the requirements. In some embodiments, the ITO compliance check may utilize string matching techniques such as fuzzy logic matching, regular expressions, or the like. Further, if the TCP data 34 for an order, which may include one or more products for one or more territories, is not compliant, a gap analysis may be performed. The gap analysis may identify the regulations that are not satisfied and project the cost and the cycle time to make the product compliant with those regulations. Thus, a sales team may utilize the projection to provide a quote to a customer who placed the order used in the ITO compliance check. Further, the compliance plan generated may be displayed in a report on a client's browser and/or it may be emailed to interested parties, such as an execution team and/or regulatory agency, or it may be printed (block 280).)
Regarding Claim 17. The business capacity utilization method that is operable to fill excess capacity as recited in 16, and further including the step of 
Pazmany et al. 2010/0057584 may not expressly disclose the following features, however, Postrel 2005/0021400 teaches trading two services, wherein one of said multitude of clients trades a purchased product or service for a product or service purchased from another of said multitude of clients (Postrel 2005/0021400 [0101 – bartering system] In another aspect of the invention, an electronic bartering system is implemented, wherein product manufacturers, producers, distributors, etc. can provide surplus or overstocked goods for liquidation into the chain of supply of the system and exchange then for points as described herein. This provides an inventory management and liquidation system for these manufacturers and sellers.)

Conclusion
Examiner’s Response: Claim Rejections – 35 USC §101
Regarding Claims 1 and 15, on page 6 of Applicant’s Remarks (dated 01/20/2021), Applicants traverse the 35 USC §101 rejections arguing that the claims are not abstract because the physical delivery of a product or service at a location cannot be reasonably considered an abstract idea. Applicant further argues that the claimed software in conjunction with delivery or a good or service overcomes the 35 USC §101 rejection. With respect, the Office disagrees with these arguments and maintains the rejection as noted above. Specifically, the idea of using generic and well known computer components to implement the delivery of excess goods is an abstract idea such as a series of mental steps or merely a way of organizing human activities. Further, applicant merely recites generic computer components to implement the abstract idea which does not amount to significantly more than the abstract idea. Thus, the claims remain subject matter ineligible.
Examiner’s Response: Claim Rejections – 35 USC § 103
Regarding Claims 1 and 15, on page 7 of Applicant’s Remarks (dated 01/20/2021), Applicant(s) argues that the cited references fails to teach, describe, or suggest the amended features.  Specifically, Applicant(s) argues that cited reference(s) do not teach, describe, or suggest the following: leveraging software algorithms to develop a preferred business list for users thereof wherein the preferred business list is then leveraged to offer clients last minute available services to a user of the present invention.  With respect, Applicants argue what they have not claimed. The claims do not recite “leveraging software algorithms to develop a preferred business list for users thereof wherein the preferred business list is then leveraged to offer clients last minute available services”. The rejection above clearly teaches the features actually claimed. Thus, the claims remain rejected over the prior-art under 35 USC § 103.

THIS ACTION IS MADE FINAL
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682